EXHIBIT 10.1

ENTRUST, INC.

Officer

Non-Statutory Stock Option Agreement

Granted Under the 2006 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Entrust, Inc., a Maryland corporation (the
“Company”), on the issue date to participant (see summary above) to an employee
of the Company (the “Participant”), of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2006 Stock Incentive
Plan (the “Plan”), the total quantity (see summary above) of shares of common
stock, $0.01 par value, of the Company (“Common Stock”) (the “Shares”) at the
grant price (see summary above per Share. Unless earlier terminated, this option
shall expire on the seventh anniversary of the date of grant (the “Final
Exercise Date”). It is intended that the option evidenced by this agreement
shall not be an incentive stock option as defined in Section 422 of the United
States Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”). Except as otherwise indicated by the
context, the term “Participant”, as used in this option, shall be deemed to
include any person who acquires the right to exercise this option validly under
its terms.

 

2. Vesting Schedule.

(a) Regular Vesting. [INSERT VESTING INFORMATION]. This option shall expire
upon, and will not be exercisable after, the Final Exercise Date.

(b) Cumulative Exercise. The right of exercise shall be cumulative so that if
the option is not exercised to the maximum extent permissible, it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested which were not so purchased, at any time prior to the Final Exercise
Date or the earlier termination of this option.

(c) Accelerated vesting. If, within 12 months after an Acquisition Event (as
defined in the Plan), (a) the Participant is terminated by the Company without
“Cause;” or (b) if the Participant has an employment agreement or severance or
change in control agreement with the Company or an affiliate of the Company,
(x) there is a termination by the Participant for “Good Reason” (as defined in
the applicable agreement) or (y) the Participant’s employment is terminated by
means of “Constructive Dismissal,” or “Constructive Discharge,” as applicable
(as such applicable term may be defined in the applicable agreement), then the
vesting schedule of this option shall be accelerated so that all of the number
of shares which would otherwise have first become exercisable on any vesting
date scheduled to occur on or after the date of such termination shall become
vested immediately prior to such termination. For this purpose “Cause” shall
mean the following (unless the employee has an employment or severance or change
in control agreement in which case the definition of “Cause” (if included in
such agreement) from such agreement will apply): (i) willful misconduct or gross
negligence in carrying out your assigned duties, (ii) knowing violation of any
reasonable rule, direction or policy of the Company, its President, or its
Board, (iii) any act of misappropriation, embezzlement, intentional fraud, or
similar conduct involving the Company, (iv) conviction or a plea of nolo
contendere or the equivalent to a felony, (v) failure to comply with all
material applicable laws and regulations in performing your duties and
responsibilities for the Company and (vi) abuse of alcohol or of any controlled
substance.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full as provided in Sections
5(f)(1), 5(f)(2) and 5(f)(3)(i) of the Plan. The Participant may purchase less
than the number of shares covered hereby, provided that no partial exercise of
this option may be for any fractional share or for fewer than ten whole shares.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the date of grant of this option, an employee, officer or
director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Code (an
“Eligible Participant”).



--------------------------------------------------------------------------------

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning Of Section 22(e)(3) of the Code, prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant (but in no event after the Final
Exercise Date), by the Participant, provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability.

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure to perform his or her responsibilities in the best interests of the
Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant shall be considered to have been discharged for “cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

ENTRUST, INC.

 

F. William Conner President and CEO



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

By clicking the “ACCEPT” icon, the Participant hereby accepts the foregoing
option and agrees to these terms and conditions. Participant hereby acknowledges
receipt of a copy of the Plan.